 



EXHIBIT 10.05

INTUIT INC.

1998 OPTION PLAN FOR MERGERS AND ACQUISITIONS

As Amended Through July 29, 2003

     1.     PURPOSE. The purpose of the Plan is to provide incentives to retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company (or any Parent, Subsidiary or Affiliate
of the Company), by offering those persons an opportunity to participate in the
Company’s future performance through awards of Options. Capitalized terms are
defined in Section 21 if they are not otherwise defined in other sections of the
Plan.

     2.     SHARES SUBJECT TO THE PLAN.

          2.1     Number of Shares Available. Subject to Sections 2.2 and 16,
the total number of Shares reserved and available for grant and issuance
pursuant to Options under the Plan shall be 6,000,000 Shares. Subject to
Sections 2.2 and 16, Shares will again be available for grant and issuance in
connection with future Options under the Plan if the Shares: (a) are subject to
issuance upon exercise of an Option but cease to be subject to the Option for
any reason other than exercise of the Option; (b) are issued on exercise of an
Option but are repurchased by the Company at the original issue price because
the Shares are unvested at the time of the Participant’s Termination. At all
times the Company will reserve and keep available a sufficient number of Shares
to satisfy the requirements of all outstanding Options granted under the Plan.

          2.2     Adjustment of Shares. If the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance under the Plan, (b) the Exercise Prices of and number of
Shares subject to outstanding Options, and (c) the number of Shares subject to
other outstanding Options, will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided that fractions of a Share will not be
issued but will either be paid in cash at Fair Market Value, or will be rounded
up to the nearest Share, as determined by the Committee; and provided further
that the Exercise Price of any Option may not be decreased to below the par
value of the Shares.

     3.     ELIGIBILITY. Only persons who commence providing services to the
Company or any Parent, Subsidiary or Affiliate of the Company as a result of a
merger or acquisition by the Company or any Parent, Subsidiary or Affiliate of
the Company may receive Options under the Plan. Options may be granted to such
individuals only for a period of up to eighteen months following the closing of
the merger or acquisition. Options may be granted to employees, officers,
consultants, independent contractors and advisors of the Company or any Parent,
Subsidiary or Affiliate of the Company. Options awarded to Insiders or to other
individuals who are officers of the Company may not exceed in the aggregate
forty-five percent (45%) of all Shares that are reserved for grant under the
Plan and employees who are not officers of Intuit must receive at least
fifty-one percent (51%) of all Shares that are reserved for grant under the
Plan. Only consultants, contractors and advisors that render bona fide services
not in connection with the offer and sale of securities in a capital-raising
transaction may be granted Options under the Plan. A person may be granted more
than one Option under the Plan.

     4.     ADMINISTRATION.

          4.1     Committee Authority. The Plan shall be administered by the
Committee. Subject to the terms and conditions of the Plan, the Committee will
have full power to implement and carry out the Plan. Without limiting the
previous sentence, the Committee will have the authority to:



  (a)     construe and interpret the Plan, any Stock Option Agreement and any
other agreement or document executed pursuant to the Plan;

 



--------------------------------------------------------------------------------



 





  (b)     prescribe, amend and rescind rules and regulations relating to the
Plan, including determining the forms and agreements used in connection with the
Plan; provided that the Committee may delegate to the President, the Chief
Financial Officer or the officer in charge of Human Resources, in consultation
with the General Counsel, the authority to approve revisions to the forms and
agreements used in connection with the Plan that are designed to facilitate Plan
administration, and that are not inconsistent with the Plan or with any
resolutions of the Committee relating to the Plan;



  (c)     select persons to receive Options; provided that the Committee may
delegate to one or more Executive Officers of the Company the authority to grant
an Option under the Plan to Participants who are not Insiders of the Company;



  (d)     determine the terms of Options;



  (e)     determine the number of Shares subject to Options;



  (f)     determine whether Options will be granted singly, in combination, or
in tandem with, in replacement of, or as alternatives to, other Options under
the Plan or any other incentive or compensation plan of the Company or any
Parent, Subsidiary or Affiliate of the Company;



  (g)     grant waivers of Plan or Option conditions;



  (h)     determine the vesting, exercisability of Options;



  (i)     correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Option or any Stock Option Agreement;



  (j)     determine whether an Option has been earned;



  (k)     amend the Plan, except for amendments that increase the number of
Shares available for issuance under the Plan or change the eligibility criteria
for participation in the Plan; or



  (l)     make all other determinations necessary or advisable for the
administration of the Plan.

          4.2     Committee Interpretation and Discretion. Any determination
made by the Committee with respect to any Option shall be made in its sole
discretion at the time of grant of the Option or, unless in contravention of any
express term of the Plan or Option, at any later time, and such determination
shall be final and binding on the Company and all persons having an interest in
any Option under the Plan. Any dispute regarding the interpretation of the Plan
or any Stock Option Agreement shall be submitted by Participant or the Company
to the Committee for review. The resolution of such a dispute by the Committee
shall be final and binding on the Company and Participant.

     5.     OPTIONS. Only nonqualified stock options that do not qualify as
incentive stock options within the meaning of the section 422(b) Code may be
granted under the Plan. The Committee may grant Options to eligible persons and
will determine (i) the number of Shares subject to the Option, (ii) the Exercise
Price of the Option, (iii) the period during which the Option may be exercised,
and (iv) all other terms and conditions of the Option, subject to the following:

          5.1     Form of Option Grant. Each Option granted under the Plan will
be evidenced by a Stock Option Agreement. The Stock Option Agreement will be
substantially in a form (which need not be the same for each Participant) that
the Committee or an officer of the Company (pursuant to Section 4.1(b)) has from
time to time approved, and will comply with and be subject to the terms and
conditions of the Plan.

          5.2     Date of Grant. The date of grant of an Option will be the date
on which the Committee makes the determination to grant the Option, unless a
later date is otherwise specified by the Committee. The Stock Option Agreement,
and a copy of the Plan and the current Prospectus for the Plan (plus any
additional documents required to be delivered under applicable laws), will be
delivered to the Participant within a reasonable time after the Option is
granted. The Plan, the Prospectus and other documents may be delivered in any
manner (including electronic distribution or posting) that meets applicable
legal requirements.

-2-



--------------------------------------------------------------------------------



 



          5.3     Exercise Period and Expiration Date. Options will be
exercisable within the times or upon the occurrence of events determined by the
Committee and set forth in the Stock Option Agreement, subject to the provisions
of Section 5.6, and subject to Company policies established by the Committee (or
by individuals to whom the Committee has delegated responsibility) from time to
time with respect to vesting during leaves of absences. The Stock Option
Agreement shall set forth the last date that the option may be exercised (the
“Expiration Date”); provided that no Option will be exercisable after the
expiration of ten years from the date the Option is granted. The Committee also
may provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares
subject to the Option as the Committee determines.

          5.4     Exercise Price. The Exercise Price of an Option will be
determined by the Committee when the Option is granted and may not be less than
the Fair Market Value (and not less than the par value of the Shares) of the
Shares on the date of grant. Payment for the Shares purchased must be made in
accordance with Section 6 of the Plan and the Stock Option Agreement.

          5.5     Procedures for Exercise. A Participant may exercise Options by
following the procedures established by the Company’s Stock Administration
Department, as communicated and made available to Participants through the stock
pages on the Intuit Legal Department intranet web site, and/or through the
Company’s electronic mail system.

          5.6     Termination.

     (a)     Vesting. Any Option granted to a Participant will cease to vest on
the Participant’s Termination Date, if the Participant is Terminated for any
reason other than “total disability” (as defined in this Section 5.6(a)) or
death (or his or her death occurs within three months of Termination). Any
Option granted on or after May 31, 2002 to a Participant who is an employee will
vest as to 100% of the Shares subject to such Option, if the Participant is
Terminated due to “total disability” or death (or his or her death occurs within
three months of Termination) provided that the Participant is either an employee
who has been actively employed by the Company or any Subsidiary for one year or
more or a director. For purposes of this Section 5.6(a) “total disability” shall
mean: (A) (i) for so long as such definition is used for purposes of the
Company’s group life insurance and accidental death and dismemberment plan or
group long term disability plan, that the Participant is unable to perform each
of the material duties of any gainful occupation for which the Participant is or
becomes reasonably fitted by training, education or experience and which total
disability is in fact preventing the Participant from engaging in any employment
or occupation for wage or profit; or, (ii) if such definition has changed, such
other definition of “total disability” as determined under the Company’s group
life insurance and accidental death and dismemberment plan or group long term
disability plan; and (B) the Company shall have received from the Participant’s
primary physician a certification that the Participant’s total disability is
likely to be permanent. Any Option granted to an employee on or after May 31,
2002 who is Terminated by the Company, or any Subsidiary or Parent within one
year following the date of a Corporate Transaction (other than the merger or
acquisition that made the Participant eligible for Options under this Plan),
will immediately vest as to such number of Shares as the Participant would have
been vested twelve months after the date of Termination had the Participant
remained employed for that twelve month period.

     (b)     Post-Termination Exercise Period. Following a Participant’s
Termination, the Participant’s Option may be exercised to the extent vested as
set forth in Section 5.6(a):



  (i)   no later than 90 days after the Termination Date if a Participant is
Terminated for any reason except death or Disability, unless a longer time
period, not exceeding five years, is specifically set forth in the Participant’s
Stock Option Agreement; provided that no Option may be exercised after the
Expiration Date of the Option; or     (ii)   no later than (A) twelve months
after the Termination Date in the case of Termination due to Disability or
(B) eighteen months after the Termination Date in the case of Termination due to
death or if a Participant dies within three months of the Termination Date,
unless a longer time period, not exceeding five years, is specifically set forth
in the Participant’s Stock Option Agreement; provided that no Option may be
exercised after the Expiration Date of the Option.

-3-



--------------------------------------------------------------------------------



 



          5.7     Limitations on Exercise. The Committee may specify a
reasonable minimum number of Shares that may be purchased on any exercise of an
Option; provided that the minimum number will not prevent a Participant from
exercising an Option for the full number of Shares for which it is then
exercisable.

          5.8     Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor; provided that any such action may not, without the
written consent of Participant, impair any of Participant’s rights under any
Option previously granted; and provided, further that without stockholder
approval, the modified, extended, renewed or new Option may not have a lower
Exercise Price than the outstanding Option. The Committee may reduce the
Exercise Price of outstanding Options without the consent of Participants
affected, by a written notice to them; provided, however, that the Exercise
Price may not be reduced below the minimum Exercise Price that would be
permitted under Section 5.4 of the Plan for Options granted on the date the
action is taken to reduce the Exercise Price; and provided, further, that the
Exercise Price shall not be reduced below the par value of the Shares.

     6.     PAYMENT FOR SHARE PURCHASES.

          6.1     Payment. Payment for Shares purchased pursuant to the Plan may
be made by any of the following methods (or any combination of such methods)
that are described in the applicable Stock Option Agreement and that are
permitted by law:



  (a)     in cash (by check);



  (b)     by cancellation of indebtedness of the Company to the Participant;



  (c)     by surrender of shares that either: (1) were obtained by the
Participant in the public market; or (2) if the shares were not obtained in the
public market, they have been owned by the Participant for more than six months
and have been paid for within the meaning of SEC Rule 144 (and, if the shares
were purchased from the Company by use of a promissory note, the note has been
fully paid with respect to the Shares);



  (d)     by waiver of compensation due or accrued to Participant for services
rendered;



  (e)     by tender of property; or



  (f)     with respect only to purchases upon exercise of an Option, and
provided that a public market for the Company’s stock exists:



  (1)   except for a Participant who is an Executive Officer or a director of
the Company, through a “same day sale” commitment from Participant and an NASD
Dealer whereby the Participant irrevocably elects to exercise the Option and to
sell a portion of the Shares purchased in order to pay the Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of the Shares to
forward the Exercise Price directly to the Company;         for a Participant
who is an Executive Officer or a director of the Company, through a “same day
sale” commitment from Participant and an NASD Dealer whereby the NASD Dealer
irrevocably commits to forward the Exercise Price directly to the Company before
the Company issues the Shares; or     (2)   except for a Participant who is an
Executive Officer or a director of the Company, through a “margin” commitment
from Participant and an NASD Dealer whereby Participant irrevocably elects to
exercise the Option and to pledge the Shares purchased to the NASD Dealer in a
margin account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
the Shares to forward the Exercise Price directly to the Company.

-4-



--------------------------------------------------------------------------------



 





      for a Participant who is an Executive Officer or a director of the
Company, through a “margin” commitment from Participant and an NASD Dealer
whereby the NASD Dealer irrevocably commits to forward the Exercise Price
directly to the Company before the Company issues the Shares.

          6.2     Issuance of Shares. Upon payment of the applicable Exercise
Price (or a commitment for payment from the NASD Dealer designated by the
Participant in the case of an exercise by means of a “same-day sale” or “margin”
commitment), and compliance with other conditions and procedures established by
the Company for the purchase of shares, the Company shall issue the Shares
registered in the name of Participant (or in the name of the NASD Dealer
designated by the Participant in the case of an exercise by means of a “same-day
sale” or “margin” commitment) and shall deliver certificates representing the
Shares (in physical or electronic form, as appropriate). The Shares may be
subject to legends or other restrictions as described in Section 12 of the Plan.

     7.     WITHHOLDING TAXES.

          7.1     Withholding Generally. Whenever Shares are to be issued under
Options granted under the Plan, the Company may require the Participant to pay
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate(s) for the
Shares. If a payment in satisfaction of an Option is to be made in cash, the
payment will be net of an amount sufficient to satisfy federal, state, and local
withholding tax requirements.

          7.2     Stock Withholding. When, under applicable tax laws, a
Participant incurs tax liability in connection with the exercise or vesting of
any Option that is subject to tax withholding and the Participant is obligated
to pay the Company the amount required to be withheld, the Committee may, in its
sole discretion, allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in writing in a form acceptable to the
Committee.

     8.     PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any rights
as a stockholder of the Company with respect to any Shares until the Shares are
issued to the Participant. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to the Shares; provided, however, that if the Shares are unvested, any
new, additional or different securities the Participant may become entitled to
receive with respect to the Shares by virtue of a stock dividend, stock split or
any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the unvested Shares; provided further, that
the Participant will have no right to retain such dividends or distributions
with respect to Shares that are repurchased at the Participant’s original
Exercise Price pursuant to Section 10.

     9.     TRANSFERABILITY. Options granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Participant, and may not
be made subject to execution, attachment or similar process, otherwise than by
will or by the laws of descent and distribution or as consistent with the Plan
and specific Stock Option Agreement provisions relating thereto. During the
lifetime of the Participant an Option shall be exercisable only by the
Participant, and any elections with respect to an Option may be made only by the
Participant.

     10.     RESTRICTIONS ON SHARES. At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Stock Option
Agreement a right to repurchase all or a portion of a Participant’s Shares that
are not “Vested” (as defined in the Stock Option Agreement), following the
Participant’s Termination, at any time within ninety days after the later of
(i) the Participant’s Termination Date or (ii) the date the Participant
purchases Shares under the Plan, for cash or cancellation of purchase money
indebtedness with respect to Shares, at the Participant’s original Exercise
Price; provided that upon assignment of the right to repurchase, the assignee
must pay the Company, upon assignment of the right to repurchase, cash equal to
the excess of the Fair Market Value of the Shares over the original Exercise
Price.

     11.     CERTIFICATES. All certificates for Shares or other securities
delivered under the Plan (whether in physical or electronic form, as
appropriate) will be subject to stock transfer orders, legends and other
restrictions that the Committee deems necessary or advisable, including without
limitation restrictions under any applicable federal, state or

-5-



--------------------------------------------------------------------------------



 



foreign securities law, or any rules, regulations and other requirements of the
SEC or any stock exchange or automated quotation system on which the Shares may
be listed.

     12.     ESCROW. To enforce any restrictions on a Participant’s Shares, the
Committee may require the Participant to deposit all certificates representing
Shares, together with stock powers or other transfer instruments approved by the
Committee, appropriately endorsed in blank, with the Company or an agent
designated by the Company, to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates.

     13.     SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Option shall not
be effective unless the Option is in compliance with all applicable state,
federal and foreign securities laws, rules and regulations of any governmental
body, and the requirements of any stock exchange or automated quotation system
on which the Shares may then be listed, as they are in effect on the date of
grant of the Option and also on the date of exercise or other issuance.
Notwithstanding any other provision in the Plan, the Company shall have no
obligation to issue or deliver certificates for Shares under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) completion of any registration
or other qualification of such shares under any state, federal or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable. The Company shall be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state, federal or foreign securities laws, stock exchange or
automated quotation system, and the Company shall have no liability for any
inability or failure to do so.

     14.     NO OBLIGATION TO EMPLOY. Nothing in the Plan or any Option granted
under the Plan shall confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company or limit in any
way the right of the Company or any Parent, Subsidiary or Affiliate of the
Company to terminate Participant’s employment or other relationship at any time,
with or without cause.

     15.     EXCHANGE AND BUYOUT OF OPTIONS. The Committee may, at any time or
from time to time, authorize the Company, with the consent of the respective
Participants, to issue new Options in exchange for the surrender and
cancellation of any or all outstanding Options. The Committee may at any time
buy from a Participant an Option previously granted with payment in cash, Shares
or other consideration, based on such terms and conditions as the Committee and
the Participant shall agree.

     16.     CORPORATE TRANSACTIONS.

          16.1     Assumption or Replacement of Options by Successor. In the
event of (a) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company and the Options granted under the Plan are assumed or replaced by
the successor corporation, which assumption shall be binding on all
Participants), (b) a dissolution or liquidation of the Company, (c) the sale of
substantially all of the assets of the Company, or (d) any other transaction
which qualifies as a “corporate transaction” under Section 424(a) of the Code
wherein the stockholders of the Company give up all of their equity interest in
the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company), any or all
outstanding Options may be assumed or replaced by the successor corporation,
which assumption or replacement shall be binding on all Participants. In the
alternative, the successor corporation may substitute equivalent Options or
provide substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Options).
The successor corporation may also issue, in place of outstanding Shares of the
Company held by the Participant, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Participant. In the
event such successor corporation, if any, refuses to assume or replace the
Options, as provided above, pursuant to a transaction described in this
Section 16.1, such Options shall expire in connection with the transaction at
such time and on such conditions as the Board shall determine. In the event such
successor corporation, if any, refuses to assume or replace the Awards, as
provided above, pursuant to a Corporate Transaction or if there is no successor
corporation due to a dissolution or liquidation of the Company, such Awards
shall immediately vest as to 100% of the Shares subject thereto at such time and
on such conditions as the Board shall determine and the Awards shall expire at
the closing of the transaction or at the time of dissolution or liquidation.

-6-



--------------------------------------------------------------------------------



 



          16.2     Other Treatment of Options. Subject to any greater rights
granted to Participants under Section 16.1, in the event of the occurrence of
any transaction described in Section 16.1, any outstanding Options shall be
treated as provided in the applicable agreement or plan of merger,
consolidation, dissolution, liquidation, sale of assets or other “corporate
transaction.”

          16.3     Assumption of Options by the Company. The Company, from time
to time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either (a) granting an Option under the Plan in substitution of
such other company’s award, or (b) assuming such award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Option
granted under the Plan. Such substitution or assumption shall be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Option under the Plan if the other company had applied the rules of
the Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

     17.     ADOPTION. The Plan is effective on the date that it is adopted by
the Board (the “Effective Date”).

     18.     TERM OF PLAN. The Plan will terminate ten years from the Effective
Date.

     19.     AMENDMENT OR TERMINATION OF PLAN. The Board may at any time
terminate or amend the Plan in any respect, including without limitation
amendment of any form of Stock Option Agreement or instrument to be executed
pursuant to the Plan. In addition, pursuant to Section 4.1(k), the Board has
delegated to the Committee the authority to make certain amendments to the Plan.
In addition, no amendment that is detrimental to a Participant may be made to
any outstanding Option without the consent of the Participant.

     20.     NONEXCLUSIVITY OF THE PLAN; UNFUNDED PLAN. Neither the adoption of
the Plan by the Board nor any provision of the Plan shall be construed as
creating any limitations on the power of the Board to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases. The Plan shall be unfunded. Neither the Company nor the Board
shall be required to segregate any assets that may at any time be represented by
Options made pursuant to the Plan. Neither the Company, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan.

     21.     DEFINITIONS. As used in the Plan, the following terms shall have
the following meanings:



  (a)     “Affiliate” means any corporation that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, another corporation, where “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the corporation, whether through the ownership of voting securities, by contract
or otherwise.



  (b)     “Board” means the Board of Directors of the Company.



  (c)     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.



  (d)     “Committee” means the committee appointed by the Board to administer
the Plan, or if no committee is appointed, the Board. Each member of the
Committee shall be (i) a “non-employee director” for purposes of Section 16 and
Rule 16b-3 of the Exchange Act, and (ii) an “outside director” for purposes of
Section 162(m) of the Code, unless the Board has fewer than two such outside
directors.



  (e)     “Company” means Intuit Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.

-7-



--------------------------------------------------------------------------------



 





  (f)     “Disability” means a disability within the meaning of Section 22(e)(3)
of the Code, as determined by the Committee.



  (g)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.



  (h)     “Executive Officer” means a person who is an “executive officer” of
the Company as defined in Rule 3b-7 promulgated under the Exchange Act.



  (i)     “Exercise Price” means the price at which a Participant who holds an
Option may purchase the Shares issuable upon exercise of the Option.



  (j)     “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:



  (1)     if such Common Stock is then quoted on the NASDAQ National Market, its
last reported sale price on the NASDAQ National Market on such date or, if no
such reported sale takes place on such date, the average of the closing bid and
asked prices;



  (2)     if such Common Stock is publicly traded and is then listed on a
national securities exchange, the last reported sale price on such date or, if
no such reported sale takes place on such date, the average of the closing bid
and asked prices on the principal national securities exchange on which the
Common Stock is listed or admitted to trading;



  (3)     if such Common Stock is publicly traded but is not quoted on the
NASDAQ National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on such
date, as reported by The Wall Street Journal, for the over-the-counter market;
or



  (4)     if none of the foregoing is applicable, by the Board of Directors of
the Company in good faith.



  (k)     “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.



  (l)     “NASD Dealer” means broker-dealer that is a member of the National
Association of Securities Dealers, Inc.



  (m)     “Option” means an award of an option to purchase Shares pursuant to
Section 5 of the Plan.



  (n)     “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if at the time of the granting of
an Option under the Plan, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.



  (o)     “Participant” means a person who receives an Option under the Plan.



  (p)     “Plan” means this Intuit Inc. 1998 Option Plan for Mergers and
Acquisitions, as amended from time to time.



  (q)     “Prospectus” means the prospectus relating to the Plan, as amended
from time to time, that is prepared by the Company and delivered or made
available to Participants pursuant to the requirements of the Securities Act.  
    (r)     “SEC” means the Securities and Exchange Commission.

-8-



--------------------------------------------------------------------------------



 





  (s)     “Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.



  (t)     “Shares” means shares of the Company’s Common Stock $0.01 par value,
reserved for issuance under the Plan, as adjusted pursuant to Sections 2 and 16,
and any successor security.



  (u)     “Stock Option Agreement” means an agreement evidencing the award of an
Option.



  (v)     “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.



  (w)     “Termination” or “Terminated” means, for purposes of the Plan with
respect to a Participant, that the Participant has ceased to provide services as
an employee, consultant, independent contractor or advisor, to the Company or a
Parent, Subsidiary or Affiliate of the Company; provided that a Participant
shall not be deemed to be Terminated if the Participant is on a leave of absence
approved by the Committee or by an officer of the Company designated by the
Committee; and provided further, that during any approved leave of absence,
vesting of Options shall be suspended or continue in accordance with guidelines
established from time to time by the Committee. Subject to the foregoing, the
Committee shall have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).

-9-



--------------------------------------------------------------------------------



 



Grant No. <<GrantNumber>>

INTUIT INC. 1998 OPTION PLAN GRANT AGREEMENT

Intuit Inc., a Delaware corporation (the “Company”), hereby grants a
non-qualified stock option (“Option”) to Participant named below, pursuant to
the Company’s 1998 Option Plan for Mergers and Acquisitions, as amended through
July 29, 2003 (the “Plan”), to purchase shares of the Company’s Common Stock,
$0.01 par value per share (“Common Stock”) as described below. This Option is
subject to all of terms and conditions of the Plan, which is attached to this
Agreement and incorporated into this Agreement by reference. All capitalized
terms in this Agreement that are not defined in the Agreement have the meanings
given to them in the Plan.

Name of Participant:
Social Security Number:
Address:

      Number of Shares:     Type of Option:   Non-qualified Stock Option
Exercise Price Per Share:     Date of Grant:     First Vesting Date:    
Expiration Date:     Vesting Schedule: So long as Participant is providing
services to the Company, 33 1/3% of the Shares will vest on the First Vesting
Date; then 2.778% of the Shares will vest on each monthly anniversary of the
First Vesting Date until 100% vested. On Termination, the Option shall either
cease to vest or, in the event Participant has been actively employed by the
Company for one year or more and becomes totally disabled or dies as provided in
Section 5.6 of the Plan, accelerate in full. Following termination, Participant
may exercise the Option only as provided in Section 5.6 of the Plan. Vesting may
also be suspended in accordance with Company policies, as described in
Section 5.6 of the Plan.

To exercise this Option, Participant must follow the exercise procedures
established by the Company, as described in Section 5.5 of the Plan. This Option
may be exercised only with respect to vested shares. Payment of the Exercise
Price for the Shares may be made in cash (by check) and/or, if a public market
exists for the Company’s Common Stock, by means of a Same-Day-Sale Commitment or
Margin Commitment from Participant and an NASD Dealer (as described in
Section 6.1 of the Plan). Upon exercise of this Option, Participant understands
that the Company may be required to withhold taxes.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between the Company and the Participant with
respect to this Option, and supersedes all prior agreements or promises with
respect to the Option. Except as provided in the Plan, this Agreement may be
amended only by a written document signed by the Company and the Participant.
Subject to the terms of the Plan, the Company may assign any of its rights and
obligations under this Agreement, and this Agreement shall be binding on, and
inure to the benefit of, the successors and assigns of the Company. Subject to
the restrictions on transfer of the Option described in the Plan, this Agreement
shall be binding on Participant’s permitted successors and assigns (including
heirs, executors, administrators and legal representatives). All notices
required under this Agreement or the Plan must be mailed or hand-delivered to
the Company or the Participant at their respective addresses set forth in this
Agreement, or at such other address designated in writing by either of the
parties to the other.

Additional information about the Plan and this Option (including certain tax
consequences of exercising the Option and disposing of the Shares) is contained
in the Prospectus for the Plan. A copy of the Prospectus is available on the
stock options pages of the Intuit Legal Department intranet web site, or by
calling Sharon Savatski, the Company’s Stock Plan Analyst, at (650) 944-6504.

The Company has signed this Option Agreement effective as the Date of Grant.

              INTUIT INC.
2632 Marine Way
Mountain View, California 94043               By:            

--------------------------------------------------------------------------------

        Robert B. Henske, Senior Vice President         and Chief Financial
Officer

PARTICIPANT’S ACCEPTANCE

I accept this Agreement and agree to the terms and conditions in this Agreement
and the Plan. I acknowledge that I have received a copy of the Company’s 1998
Option Plan for Mergers and Acquisitions, and I understand and agree that this
Agreement is not meant to interpret, extend, or change the Plan in any way, nor
to represent the full terms of the Plan. If there is any discrepancy, conflict
or omission between this Agreement and the provisions of the Plan as interpreted
by the Company, the provisions of the Plan shall apply.

 